FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending:12/31/09(b) Is this a transition report?(Y/N)N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name:Sentry Variable Account I B.File Number:811-03901 C.Telephone Number:315-453-6308 2.A.Street:220 Salina Meadows Parkway, Suite 255 B.City: SyracuseC.
